Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed January 13, 2022.  At this point claims 1-21 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Totolos. (U. S. Patent Publication 20120306663, referred to as Mudalige; U. S. Patent 10255525, referred to as Totolos)

Claim 1
Mudalige discloses a computer-implemented method for evaluating predictions of trajectories by autonomous driving vehicles, the method comprising: Receiving, from an autonomous driving vehicle (ADV), a predicted trajectory of an object that was generated using a prediction method based on perception data perceiving the object within a driving environment surrounding an autonomous driving vehicle (ADV) (Mudalige, 0006, title; ‘An embodiment contemplates a collision assessment and mitigation system that includes a vehicle-to-vehicle communication module for transmitting and receiving messages between a host vehicle and a remote vehicle. The messages received from the remote vehicle include a vehicle position of the remote vehicle and a trajectory path of travel of the remote vehicle.’ And ‘Fast Collision Detection Technique for Connected Autonomous and Manual Vehicles’); for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory by the ADV, extracting a plurality of features  including physical attributes of the object and trajectory related attributes of the object from the selected trajectory points of the predicted trajectory. (Mudalige, 0006, 0017, 0029; ‘The messages received from the remote vehicle include a vehicle position of the remote vehicle and a trajectory path of travel of the remote vehicle.’ And ‘The threat assessment module 20 of the first vehicle 10 assesses a potential collision with the second vehicle 12 by identify the location of the collision. The subroutine as described in FIGS. 4-7 is used to rapidly identify a location of the point of collision along the traveled route.’ EC: Per the specification 0057: In one embodiment, the features of a trajectory point include a set of physical attributes and a set of trajectory related attributes. The physical attributes include, but are not limited to, a relative heading direction, a speed, a relative location (e.g., longitude and latitude) with respect to a starting point of the trajectory, and an arrival time of the object at a particular moment represented by the corresponding trajectory point.’ Thus ‘predicted trajectory’ is a ‘physical attribute’, because of the ‘relative heading direction.’)
Mudalige does not disclose expressly evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory feeding the physical attributes of the object and the trajectory related attributes of the object to  a deep neural network (DNN) model that is configured to the extracted features of the at least some of the trajectory points of the predicted trajectory to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the predicted trajectory of the object and a prior actual trajectory of the object modeled by the DNN model; wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV; and determining an accuracy of the prediction method based on the similarity score.
Totolos, c15:29-37, c22:4-17,c20:17-31, c22:56-c23:11; ‘For example, the prediction system 212 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.’ And ‘As examples, the classification model(s) 540 can be or can otherwise include various model(s) trained by supervised learning and/or machine learning such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models.’ With ‘The data 516 can include, for instance, ranging data obtained by LIDAR system 222 and/or RADAR system 224, image data obtained by camera(s) 226, data identifying detected and/or classified objects including current object states and predicted object locations and/or trajectories, motion plans, classification models, rules, etc. as described herein.’ Additionally ‘For each set of ground truth data including a first portion (e.g., an image region) and second portion (e.g., a class prediction), one class prediction as an output of the classification model 510 or 540; and evaluate an objective function that describes a difference between the at least one class prediction received as an output of the classification model(s) 510 or 540 and the second portion of the set of ground truth data.’); wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV (Totolos, c15:29-37, c22:4-17; ‘For example, the prediction system 212 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.’ And ‘As examples, the classification model(s) 540 can be or can otherwise include various model(s) trained by supervised learning and/or machine learning such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models.’); and determining an accuracy of the prediction method based on the similarity score. (Totolos, c21:6-25; For example, in some implementations, the vehicle computing system 206 can employ the classification model(s) 510 by inputting one or more image regions into the classification model(s) 510 and receiving an output of the classification model 510 including a determination of whether the image region does or does not include a detected object, as well as an optional classification of detected objects and/or confidence score indicating the likelihood of accuracy for a detection determination and/or object class prediction.) It would have been obvious to 

Claim 8
Mudalige discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for evaluating predictions of trajectories by autonomous driving vehicles, the operations comprising: receiving, from an autonomous driving vehicle (ADV), a predicted trajectory of an object that was generated using a prediction method of the ADV based on perception data perceiving the object within a driving environment surrounding the autonomous driving vehicle (ADV) (Mudalige, 0006, title; ‘An embodiment contemplates a collision assessment and mitigation system that includes a vehicle-to-vehicle communication module for transmitting and receiving messages between a host vehicle and a remote vehicle. The messages received from the remote vehicle include a vehicle position of the remote vehicle and a trajectory path of travel of the remote vehicle.’ And ‘Fast Collision Detection Technique for Connected Autonomous and Manual Vehicles’); for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory, extracting a plurality of features from the selected trajectory points of the predicted trajectory ADV extracting a plurality of features including physical attributes of the object and trajectory related attributes of Mudalige, 0006, 0017, 0029; ‘The messages received from the remote vehicle include a vehicle position of the remote vehicle and a trajectory path of travel of the remote vehicle.’ And ‘The threat assessment module 20 of the first vehicle 10 assesses a potential collision with the second vehicle 12 by assessing the current vehicle position and trajectory path of travel of both vehicles.’ With ‘In step 47, a control action is actuated to mitigate a potential collision. In contrast to the condition described in step 45, more time is available to take a corrective action. Therefore, a determination is made to identify the location of the collision. The subroutine as described in FIGS. 4-7 is used to rapidly identify a location of the point of collision along the traveled route.’ EC: Per the specification 0057: In one embodiment, the features of a trajectory point include a set of physical attributes and a set of trajectory related attributes. The physical attributes include, but are not limited to, a relative heading direction, a speed, a relative location (e.g., longitude and latitude) with respect to a starting point of the trajectory, and an arrival time of the object at a particular moment represented by the corresponding trajectory point.’ Thus ‘predicted trajectory’ is a ‘physical attribute’, because of the ‘relative heading direction.’)
Mudalige does not disclose expressly evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the predicted trajectory of the object 
Totolos discloses evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the predicted trajectory of the object and a prior actual trajectory of the object modeled by the DNN model (Totolos, c15:29-37, c22:4-17,c20:17-31, c22:56-c23:11; ‘For example, the prediction system 212 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.’ And ‘As examples, the classification model(s) 540 can be or can otherwise include various model(s) trained by supervised learning and/or machine learning such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models.’ With ‘The data 516 can include, for instance, ranging data obtained by LIDAR system 222 and/or RADAR system 224, image data obtained by camera(s) 226, data identifying detected and/or classified objects including current object states and predicted object locations and/or trajectories, motion plans, classification models, rules, etc. as described herein.’ Additionally ‘For each set of ground truth data including a first portion (e.g., an image region) and second portion (e.g., a class prediction), model trainer 560 can: provide the first portion as input into the classification model 510 or 540; receive at least one class prediction as an output of the classification model 510 or 540; and evaluate an objective function that describes a difference between the at least one class prediction received as an output of the classification model(s) 510 or 540 and the second portion of the set of ground truth data.’); wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV (Totolos, c15:29-37, c22:4-17; ‘For example, the prediction system 212 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.’ And ‘As examples, the classification model(s) 540 can be or can otherwise include various model(s) trained by supervised learning and/or machine learning such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models.’); and determining an accuracy of the prediction method based on the similarity score. (Totolos, c21:6-25; For example, in some implementations, the vehicle computing system 206 can employ the classification model(s) 510 by inputting one or more image regions into the classification model(s) 510 and receiving an output of the classification model 510 including a determination of whether the image region as well as an optional classification of detected objects and/or confidence score indicating the likelihood of accuracy for a detection determination and/or object class prediction.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige and Totolos before him before the effective filing date of the claimed invention, to modify Mudalige to incorporate the ability to predict a trajectory of a vehicle of Totolos. Given the advantage of avoiding a collision with another vehicle if possible, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Mudalige discloses for evaluating predictions of trajectories by autonomous driving vehicles, (Mudalige, 0002-003; This is also a potential safety risk for autonomous vehicle operations and their functional performance. An advantage of an embodiment is a rapid assessment of a potential collision between a first vehicle and a second vehicle having V2V communication capabilities. Boundaries are constructed around each vehicle and around a trajectory path of travel for each vehicle.) the operations including receiving, from an autonomous driving vehicle (ADV), a predicted trajectory of an object that was generated using a prediction method based on perception data perceiving the object within a driving environment surrounding the autonomous driving vehicle (ADV), (Mudalige, 0006, title; ‘An embodiment contemplates a collision assessment and mitigation system that includes a vehicle-to-vehicle communication module for transmitting and receiving messages between a host vehicle and a remote vehicle. The messages received from the remote vehicle include a a trajectory path of travel of the remote vehicle.’ And ‘Fast Collision Detection Technique for Connected Autonomous and Manual Vehicles’) for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory by the ADV, extracting a plurality of features including physical attributes of the object and trajectory related attributes of the object from the selected trajectory points of the predicted trajectory. (Mudalige, 0006, 0017, 0029; ‘The messages received from the remote vehicle include a vehicle position of the remote vehicle and a trajectory path of travel of the remote vehicle.’ And ‘The threat assessment module 20 of the first vehicle 10 assesses a potential collision with the second vehicle 12 by assessing the current vehicle position and trajectory path of travel of both vehicles.’ With ‘In step 47, a control action is actuated to mitigate a potential collision. In contrast to the condition described in step 45, more time is available to take a corrective action. Therefore, a determination is made to identify the location of the collision. The subroutine as described in FIGS. 4-7 is used to rapidly identify a location of the point of collision along the traveled route.’ EC: Per the specification 0057: In one embodiment, the features of a trajectory point include a set of physical attributes and a set of trajectory related attributes. The physical attributes include, but are not limited to, a relative heading direction, a speed, a relative location (e.g., longitude and latitude) with respect to a starting point of the trajectory, and an arrival time of the object at a particular moment represented by the corresponding trajectory point.’ Thus ‘predicted trajectory’ is a ‘physical attribute’, because of the ‘relative heading direction.’)
Mudalige does not disclose expressly a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when 
Totolos discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Totolos, c18:34-51; The one or more memory device(s) 424 can include one or more non-transitory computer-readable storage media, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and/or combinations thereof. The one or more memory device(s) 424 can store information that can be accessed by the one or more processor(s) 423. For instance, the one or more memory device(s) 424 can include computer-readable instructions 426 that can be executed by the one or more processor(s) 423.)…. evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory, by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to Totolos, c15:29-37, c22:4-17,c20:17-31, c22:56-c23:11; ‘For example, the prediction system 212 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.’ And ‘As examples, the classification model(s) 540 can be or can otherwise include various model(s) trained by supervised learning and/or machine learning such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models.’ With ‘The data 516 can include, for instance, ranging data obtained by LIDAR system 222 and/or RADAR system 224, image data obtained by camera(s) 226, data identifying detected and/or classified objects including current object states and predicted object locations and/or trajectories, motion plans, classification models, rules, etc. as described herein.’ Additionally ‘For each set of ground truth data including a first portion (e.g., an image region) and second portion (e.g., a class prediction), model trainer 560 can: provide the first portion as input into the classification model 510 or 540; receive at least one class prediction as an output of the classification model 510 or 540; and evaluate an objective function that describes a difference between the at least one class prediction received as an output of the classification model(s) 510 or 540 and the second portion of the set of ground truth data.’); wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV (Totolos, c15:29-37, c22:4-17; ‘For example, the prediction system 212 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.’ And ‘As examples, the classification model(s) 540 can be or can otherwise include various model(s) trained by supervised learning and/or machine learning such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models.’); and determining an accuracy of the prediction method based on the similarity score. (Totolos, c21:6-25; For example, in some implementations, the vehicle computing system 206 can employ the classification model(s) 510 by inputting one or more image regions into the classification model(s) 510 and receiving an output of the classification model 510 including a determination of whether the image region does or does not include a detected object, as well as an optional classification of detected objects and/or confidence score indicating the likelihood of accuracy for a detection determination and/or object class prediction.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige and Totolos before him before the effective filing date of the claimed invention, to modify Mudalige to incorporate the ability to predict a trajectory of a vehicle of Totolos. Given the advantage . 

Claim(s) 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige and Totolos as applied to claim 1, 8 and 15 above, and further in view of Saptharish and Kentley. (U. S. Patent Publication 20090245573, referred to as Saptharishi; U. S. Patent Publication 20170120902, referred to as Kentley)

Claim 2
Mudalige and Totolos do not disclose expressly in response to determining that the similarity score is closer to -1 than the similarity score is to 1, determining that a modified or improved prediction method is needed for the ADV.
Saptharishi discloses in response to determining that the similarity score is closer to -1 than the similarity score is to 1, determining that a modified or improved prediction method is needed for the ADV. (Saptharishi, 0004, 0072;’ In a typical surveillance system, for example, one may be interested in tracking a detected object such as a human, a vehicle, an animals, etc.’ and ‘The image data 901 supplied to the match classifier 218 may correspond to the disjoint test set and the classifications made by the trained object classifier may be compared to the actual matches and non-matches. From this comparison, the performance of the match classifier 218 may be determined. If the performance is not equal to or above some predefined performance level (-1 to less than 0), the confusing objects are presented to the user for manual labels (step 
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the received predicted trajectory is one of a plurality of predicted trajectories that were predicted by one or more ADVs using the prediction method.
Kentley discloses wherein the received predicted trajectory is one of a plurality of predicted trajectories that were predicted by one or more ADVs using the prediction method. (Kentley, 0098; ‘ The planner system may analyze the data representing the object track and/or the data representing the location of the object to determine if a detected object (static or dynamic) may potentially have a conflicting trajectory with respect to the autonomous vehicle and/or come into too close a proximity of the autonomous vehicle, such that an alert (e.g., from a light emitter and/or from an acoustic beam-steering array) may be used to alter a behavior of the object and/or the person controlling the object.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data 

Claim 3
Mudalige and Totolos do not disclose expressly…. and the ADV from which the predicted trajectory for the object was received also detects and stores an actual trajectory for the object.
Saptharishi discloses…. and the ADV from which the predicted trajectory for the object was received also detects and stores an actual trajectory for the object. (Saptharishi, 0089, 0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system 100 includes image capturing devices 102, a user interface 104, and a remote storage/processing unit 106 (e.g., a remote server) connected to each other in a network 108. (This addresses the sending/receiving portion.) The motion modeling module 1002 may predict the location and size of an object in a new frame based upon its previously estimated trajectory and velocity.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding overtraining a model and saved current data which can be used 
Mudalige, Totolos and Saptharishi do not disclose expressly a set of physical attributes, the physical attributes including a relative heading direction and a speed of the trajectory point.
Kentley discloses a set of physical attributes, the physical attributes including a relative heading direction and a speed of the trajectory point. (Kentley, 0061, 0102; ‘A kinematics calculator 115 may be configured to compute data representing one or more scalar and/or vector quantities associated with motion of the object 180 in the environment 190, including but not limited to velocity, speed, acceleration, deceleration, momentum, local pose and force, for example.’ And the example of ‘Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 


Mudalige, Totolos and Saptharishi do not disclose expressly a location of the trajectory point with respect to a starting point of the predicted trajectory and an arrival time to reach the predicted trajectory.
Kentley discloses a location of the trajectory point with respect to a starting point of the predicted trajectory and an arrival time to reach the predicted trajectory. (Kentley, abstract; Using the example of a collision, ‘A planner system of the vehicle may process the object data to predict an impact time and an impact location on the vehicle.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Mudalige and Totolos do not disclose expressly in response to determining that the similarity score is closer to -1 than the similarity score is to 1, determining that a modified or improved prediction method is needed for the ADV …. and the prediction 
Saptharishi discloses in response to determining that the similarity score is closer to -1 than the similarity score is to 1, determining that a modified or improved prediction method is needed for the ADV (Saptharishi, 0004, 0072;’ In a typical surveillance system, for example, one may be interested in tracking a detected object such as a human, a vehicle, an animals, etc.’ and ‘The image data 901 supplied to the match classifier 218 may correspond to the disjoint test set and the classifications made by the trained object classifier may be compared to the actual matches and non-matches. From this comparison, the performance of the match classifier 218 may be determined. If the performance is not equal to or above some predefined performance level (-1 to less than 0), the confusing objects are presented to the user for manual labels (step 904).’ EC: This means from the range from 0 to 1, there is no training required.)…. and the prediction evaluator and the DNN both reside on a server that is accessible by the ADV and the server is distinct from the ADV. (Saptharishi, 0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system 100 includes image capturing devices 102, a user interface 104, and a remote storage/processing unit 106 (e.g., a remote server) connected to each other in a network 108. (This addresses the sending/receiving portion.)) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding 
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the received predicted trajectory is one of a plurality of predicted trajectories that were predicted by one or more ADVs using the prediction method.
Kentley discloses wherein the received predicted trajectory is one of a plurality of predicted trajectories that were predicted by one or more ADVs using the prediction method. (Kentley, 0098;  The planner system may analyze the data representing the object track and/or the data representing the location of the object to determine if a detected object (static or dynamic) may potentially have a conflicting trajectory with respect to the autonomous vehicle and/or come into too close a proximity of the autonomous vehicle, such that an alert (e.g., from a light emitter and/or from an acoustic beam-steering array) may be used to alter a behavior of the object and/or the person controlling the object.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 


Mudalige and Totolos do not disclose expressly and the ADV from which the predicted trajectory for the object was received also detects and stores an actual trajectory for the object.
Saptharishi discloses and the ADV from which the predicted trajectory for the object was received also detects and stores an actual trajectory for the object. (Saptharishi, 0089, 0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system 100 includes image capturing devices 102, a user interface 104, and a remote storage/processing unit 106 (e.g., a remote server) connected to each other in a network 108. (This addresses the sending/receiving portion.) The motion modeling module 1002 may predict the location and size of an object in a new frame based upon its previously estimated trajectory and velocity.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding overtraining a model and saved current data which can be used for training, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the extracted features of each trajectory point comprise a set of physical attributes, the physical attributes including a relative heading direction and a speed of the trajectory point.  
Kentley, 0061, 0102; ‘A kinematics calculator 115 may be configured to compute data representing one or more scalar and/or vector quantities associated with motion of the object 180 in the environment 190, including but not limited to velocity, speed, acceleration, deceleration, momentum, local pose and force, for example.’ And the example of ‘Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the physical attributes of each trajectory point further comprise a location of the trajectory point with 
Kentley discloses wherein the physical attributes of each trajectory point further comprise a location of the trajectory point with respect to a starting point of the predicted trajectory and an arrival time to reach the predicted trajectory. (Kentley, abstract; Using the example of a collision, ‘A planner system of the vehicle may process the object data to predict an impact time and an impact location on the vehicle.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Mudalige and Totolos do not disclose expressly the operations further comprising:…. in response to determining that the similarity score is closer to -1 than the similarity score is to 1, determining that a modified or improved prediction method is needed for the ADV …. and the prediction evaluator and the DNN both reside on a server that is accessible by the ADV and the server is distinct from the ADV.
Saptharishi, 0004, 0072;’ In a typical surveillance system, for example, one may be interested in tracking a detected object such as a human, a vehicle, an animals, etc.’ and ‘The image data 901 supplied to the match classifier 218 may correspond to the disjoint test set and the classifications made by the trained object classifier may be compared to the actual matches and non-matches. From this comparison, the performance of the match classifier 218 may be determined. If the performance is not equal to or above some predefined performance level (-1 to less than 0), the confusing objects are presented to the user for manual labels (step 904).’ EC: This means from the range from 0 to 1, there is no training required.)…. and the prediction evaluator and the DNN both reside on a server that is accessible by the ADV and the server is distinct from the ADV. (Saptharishi,  0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system 100 includes image capturing devices 102, a user interface 104, and a remote storage/processing unit 106 (e.g., a remote server) connected to each other in a network 108. (This addresses the sending/receiving portion.)) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding overtraining a model and saved current 
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the received predicted trajectory is one of a plurality of predicted trajectories that were predicted by one or more ADVs using the prediction method.
Kentley discloses wherein the received predicted trajectory is one of a plurality of predicted trajectories that were predicted by one or more ADVs using the prediction method. (Kentley, 0098; ‘ The planner system may analyze the data representing the object track and/or the data representing the location of the object to determine if a detected object (static or dynamic) may potentially have a conflicting trajectory with respect to the autonomous vehicle and/or come into too close a proximity of the autonomous vehicle, such that an alert (e.g., from a light emitter and/or from an acoustic beam-steering array) may be used to alter a behavior of the object and/or the person controlling the object.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 


Mudalige and Totolos do not disclose expressly….. and the ADV from which the predicted trajectory for the object was received also detects and stores an actual trajectory for the object. 
Saptharishi discloses…. and the ADV from which the predicted trajectory for the object was received also detects and stores an actual trajectory for the object. (Saptharishi, 0089, 0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system 100 includes image capturing devices 102, a user interface 104, and a remote storage/processing unit 106 (e.g., a remote server) connected to each other in a network 108. (This addresses the sending/receiving portion.) The motion modeling module 1002 may predict the location and size of an object in a new frame based upon its previously estimated trajectory and velocity.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding overtraining a model and saved current data which can be used for training, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the extracted features of each trajectory point comprise a set of physical attributes, the physical attributes including a relative heading direction and a speed of the trajectory point.
Kentley, 0061, 0102; ‘A kinematics calculator 115 may be configured to compute data representing one or more scalar and/or vector quantities associated with motion of the object 180 in the environment 190, including but not limited to velocity, speed, acceleration, deceleration, momentum, local pose and force, for example.’ And the example of ‘Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 18
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the physical attributes of each trajectory point further comprise a location of the trajectory point with 
Kentley discloses wherein the physical attributes of each trajectory point further comprise a location of the trajectory point with respect to a starting point of the predicted trajectory and an arrival time to reach the trajectory. (Kentley, abstract; Using the example of a collision, ‘A planner system of the vehicle may process the object data to predict an impact time and an impact location on the vehicle.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige, Totolos, Saptharishi and Kentley as applied to claims 2-4, 9-11 and 16-18 above, and further in view of Kerfs. (‘MODELS FOR PEDESTRIAN TRAJECTORY PREDICTION AND NAVIGATION IN DYNAMIC ENVIRONMENTS’, referred to as Kerfs)


Mudalige discloses generating the DNN model, wherein generating the DNN model comprises, for each of a large plurality of ADVs. (Mudalige, 0038; Therefore, a plurality of remote vehicles communicating with a host vehicle may each be evaluated by a host vehicle for assessing a potential collision with each remote vehicle.)
Mudalige and Totolos do not disclose expressly training the DNN model based on the predicted features of the second predicted trajectory as negative examples and training the DNN based on the actual features of the actual trajectory as positive examples. 
Saptharishi discloses training the DNN model based on the predicted features of the second predicted trajectory as negative examples and training the DNN based on the actual features of the actual trajectory as positive examples. (Saptharishi, 0046, 0093; ‘As described below, a training process may automatically choose the best features of the signatures x and y, together with the best combination or distance measure, to achieve a high level of accuracy in matching objects.’ And ‘A cumulative signature may be updated whenever a tracked object is matched to a new instance by the match classifier 218. For example, the cumulative signature may be updated in real-time as new images of an object are captured.’ EC: ‘Positive examples’ and ‘negative examples’ are merely titles.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding overtraining a model and saved current 
Mudalige, Totolos and Saptharishi do not disclose expressly receiving from a ADV, a second predicted trajectory of an object that was predicted based on perception data of the object;…. receiving, from a ADV, an actual trajectory that the object actually travelled, the actual trajectory for the objected corresponding to the second predicted trajectory for the object; extracting actual features of the actual trajectory.
Kentley discloses receiving from a ADV, a second predicted trajectory of an object that was predicted based on perception data of the object (Kentley, abstract, 0061; ‘Systems, apparatus, and methods implemented in algorithms, software, firmware, logic, or circuitry may be configured to process data and sensory input in real -time to determine whether an object external to an autonomous vehicle may be a potential collision threat to the autonomous vehicle.’ and ‘Rational or irrational behavior may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the autonomous vehicle 100.’ of Kentley. EC: ‘Real time’ indicates information is always being processed for a ‘second predicted trajectory’ or in other words, an updated prediction. );…. receiving, from a ADV, an actual trajectory that the object actually travelled, the actual trajectory for the objected corresponding to the second predicted trajectory for the object (Kentley, abstract, 0061; ‘Systems, apparatus, and methods implemented in algorithms, software, firmware, logic, or circuitry may be configured to process data and sensory input in real -time to determine whether an object external to an autonomous vehicle may be a potential collision threat to the autonomous vehicle.’ Kentley, 0057; ‘Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139) of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mudalige, Totolos, Saptharishi and Kentley do not disclose expressly extracting predicted features from the second predicted trajectory.
Kerfs discloses extracting predicted features from the second predicted trajectory. (Kerfs, pp40-41 & fig 4.1; ‘Multimodal Predictions Regardless of how well a n10del learns about the common factors that affect pedestrian movement, it will never be possible to perfectly predict the path of pedestrians. There is inherent stochasticity in human movement. A pedestrian may suddenly remember that they forgot something and turn around, they may see a friend and run over to meet them, or they may choose 

Claim 14
Mudalige discloses wherein the operations further comprise generating the DNN model, wherein generating the DNN model comprises, for each of a large plurality of ADVs. (Mudalige, 0038; Therefore, a plurality of remote vehicles communicating with a host vehicle may each be evaluated by a host vehicle for assessing a potential collision with each remote vehicle.)
Mudalige and Totolos do not disclose expressly receiving an actual trajectory that the object actually travelled, the actual trajectory for the object corresponding to the 
Saptharishi discloses receiving an actual trajectory that the object actually travelled, the actual trajectory for the object corresponding to the second predicted trajectory fur the object (Saptharishi, 0089, 0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system 100 includes image capturing devices 102, a user interface 104, and a remote storage/processing unit 106 (e.g., a remote server) connected to each other in a network 108. (This addresses the sending/receiving portion.) The motion modeling module 1002 may predict the location and size of an object in a new frame based upon its previously estimated trajectory and velocity.);…. training the DNN model based on the predicted features of the second predicted trajectory as negative examples and training the DNN based on the actual features as positive examples. (Saptharishi, 0046, 0093; ‘As described below, a training process may automatically choose the best features of the signatures x and y, together with the best combination or distance measure, to achieve a high level of accuracy in matching objects.’ And ‘A cumulative signature may be updated whenever a tracked object is matched to a new instance by the match classifier 218. For example, the cumulative signature may be updated in real-time as new images of an object are captured.’ EC: ‘Positive examples’ and ‘negative examples’ are merely titles.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability 
Mudalige, Totolos and Saptharishi do not disclose expressly receiving, from the ADV, a second predicted trajectory of an object that was predicted based on perception data of the object;…. extracting actual features of the actual trajectory.
Kentley discloses receiving, from the ADV, a second predicted trajectory of an object that was predicted based on perception data of the object (Kentley, abstract, 0061; ‘Systems, apparatus, and methods implemented in algorithms, software, firmware, logic, or circuitry may be configured to process data and sensory input in real -time to determine whether an object external to an autonomous vehicle may be a potential collision threat to the autonomous vehicle.’ and ‘Rational or irrational behavior may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the autonomous vehicle 100.’ of Kentley. EC: ‘Real time’ indicates information is always being processed for a ‘second predicted trajectory’ or in other words, an updated prediction.);…. extracting actual features of the actual trajectory. (Kentley, 0057; ‘Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139) of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi 
Mudalige, Totolos, Saptharishi and Kentley do not disclose expressly extracting predicted features from the second predicted trajectory.
Kerfs discloses extracting predicted features from the second predicted trajectory. (Kerfs, pp40-41 & fig 4.1; ‘Multimodal Predictions Regardless of how well a n10del learns about the common factors that affect pedestrian movement, it will never be possible to perfectly predict the path of pedestrians. There is inherent stochasticity in human movement. A pedestrian may suddenly remember that they forgot something and turn around, they may see a friend and run over to meet them, or they may choose to walk around an obstacle on either the right or left side. Figure 4.1 shows two scenarios where the red agent goes around the blue agent on either the right or the left side. Both of these routes are possible, so a prediction of the future locations of the red and blue agents should be multimodal since there is no way to know which route will be taken.’ of Kerfs. EC: Examples of plurality of features is the directions of both red and blue agents. As mentioned above, real time indicates information is always being processed.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley and Kerfs before him before 

Claim 21
Mudalige discloses wherein the operations further comprise generating the DNN model, wherein generating the DNN model comprises: for each of a large plurality of ADVs. (Mudalige, 0038; Therefore, a plurality of remote vehicles communicating with a host vehicle may each be evaluated by a host vehicle for assessing a potential collision with each remote vehicle.)
Mudalige and Totolos do not disclose expressly receiving, from the ADV, an actual trajectory that the object actually travelled, the actual trajectory for the object corresponding to the second predicted trajectory for the object; …. training the DNN model based on the predicted features of the second predicted trajectory as negative examples and training the DNN based on the actual features of the actual trajectory as positive examples. 
Saptharishi discloses receiving, from the ADV, an actual trajectory that the object actually travelled, the actual trajectory for the object corresponding to the second predicted trajectory for the object; (Saptharishi, 0089, 0030; FIG. 1 is a pictorial diagram of a camera system 100 according to one embodiment. The camera system Saptharishi, 0046, 0093; ‘As described below, a training process may automatically choose the best features of the signatures x and y, together with the best combination or distance measure, to achieve a high level of accuracy in matching objects.’ And ‘A cumulative signature may be updated whenever a tracked object is matched to a new instance by the match classifier 218. For example, the cumulative signature may be updated in real-time as new images of an object are captured.’ EC: ‘Positive examples’ and ‘negative examples’ are merely titles.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos and Saptharishi before him before the effective filing date of the claimed invention, to modify Mudalige and Totolos to incorporate the ability train the model via a decision threshold, real time input data of Saptharishi. Given the advantage of avoiding overtraining a model and saved current data which can be used for training, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mudalige, Totolos and Saptharishi do not disclose expressly receiving from the ADV, a second predicted trajectory of an object that was predicted based on perception data of the object;…. extracting actual features of the actual trajectory.
Kentley, abstract, 0061; ‘Systems, apparatus, and methods implemented in algorithms, software, firmware, logic, or circuitry may be configured to process data and sensory input in real -time to determine whether an object external to an autonomous vehicle may be a potential collision threat to the autonomous vehicle.’ and ‘Rational or irrational behavior may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the autonomous vehicle 100.’ of Kentley. EC: ‘Real time’ indicates information is always being processed for a ‘second predicted trajectory’ or in other words, an updated prediction.);…. extracting actual features of the actual trajectory. (Kentley, 0057; ‘Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139) of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Kerfs discloses extracting predicted features from the predicted trajectory. (Kerfs, pp40-41 & fig 4.1; ‘Multimodal Predictions Regardless of how well a n10del learns about the common factors that affect pedestrian movement, it will never be possible to perfectly predict the path of pedestrians. There is inherent stochasticity in human movement. A pedestrian may suddenly remember that they forgot something and turn around, they may see a friend and run over to meet them, or they may choose to walk around an obstacle on either the right or left side. Figure 4.1 shows two scenarios where the red agent goes around the blue agent on either the right or the left side. Both of these routes are possible, so a prediction of the future locations of the red and blue agents should be multimodal since there is no way to know which route will be taken.’ of Kerfs. EC: Examples of plurality of features is the directions of both red and blue agents. As mentioned above, real time indicates information is always being processed.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley and Kerfs before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi and Kentley to incorporate starting and ending positions being inputted into a neural network resulting in an accuracy of Kerfs. Given the advantage of taking in data in real time to generate a prediction with an associated accuracy for possible agents surrounding the ADV, one having ordinary skill in the art would have been motivated to make this obvious modification.

(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige, Totolos, Saptharishi, Kentley and Kerfs as applied to claims 7, 14 and 21  above, and further in view of Ogisu in view of Park. (U. S. Patent Publication 20170161009, referred to as Ogisu; U. S. Patent Publication 20170039856 referred to as Park)

Claim 5
Mudalige, Totolos and Saptharishi do not disclose expressly a set of trajectory related attributes, and wherein the trajectory related attributes comprise: a lane identifier (ID) identifying a lane in which the object is traveling.
Kentley discloses a set of trajectory related attributes, and wherein the trajectory related attributes comprise: a lane identifier (ID) identifying a lane in which the object is traveling. (Kentley, 0066; ‘Examples of an object type may include but are not limited to a pedestrian object type having a static object track (e.g., the pedestrian is not in motion), an automobile object type having a dynamic object track (e.g., the automobile is in motion) and an infrastructure object type having a static object track (e.g., a traffic sign, a lane marker, a fire hydrant), etc., just to name a few. The stage 210 may output the data representing object type 217.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of 
Mudalige, Totolos, Saptharishi, Kentley and Kerfs do not disclose expressly an indication of whether the lane is turning left or turning right.
Ogisu discloses an indication of whether the lane is turning left or turning right. (Ogisu, 0162, fig 23; As illustrated in FIG. 23, when the guidance display parts P52 and P63 indicate right turn at the intersection Cc, as the vehicle approaches the intersection Cc, the guidance display part P63 of the sub-image P6 is gradually hidden from the end P62 to be shorter in the front-back direction and the road display part P51 entirely moves downward thereby to cause the observer to easily feel the vehicle's approach to the intersection Cc.‘ of Ogisu.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi, Kentley and Kerfs to incorporate being able to display to a user the intended path of the ADV of Ogisu. Given the advantage of allowing a user to monitor the path the ADV for possible corrections, one having ordinary skill in the art would have been motivated to make this obvious modification.
Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu do not disclose expressly a distance between the object and a curb of the lane.
Park discloses a distance between the object and a curb of the lane. (Park, 0065; ‘For example, the sensor information may include information on a distance to the other vehicle 510 and may include information on distances to a driving blocking object 

Claim 12
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the extracted features of each trajectory point comprise a set of trajectory related attributes, and wherein the trajectory related attributes comprise: a lane identifier (ID) identifying a lane in which the object is traveling.
Kentley discloses wherein the extracted features of each trajectory point comprise a set of trajectory related attributes, and wherein the trajectory related attributes comprise: a lane identifier (ID) identifying a lane in which the object is traveling. (Kentley, 0066; ‘Examples of an object type may include but are not limited to a pedestrian object type having a static object track (e.g., the pedestrian is not in motion), an automobile object type having a dynamic object track (e.g., the automobile is in motion) and an infrastructure object type having a static object track (e.g., a traffic sign, a lane marker, a fire hydrant), etc., just to name a few. The stage 210 may output 
Mudalige, Totolos, Saptharishi, Kentley and Kerfs do not disclose expressly an indication of whether the lane is turning left or turning right.
Ogisu discloses an indication of whether the lane is turning left or turning right. (Ogisu, 0162, fig 23; As illustrated in FIG. 23, when the guidance display parts P52 and P63 indicate right turn at the intersection Cc, as the vehicle approaches the intersection Cc, the guidance display part P63 of the sub-image P6 is gradually hidden from the end P62 to be shorter in the front-back direction and the road display part P51 entirely moves downward thereby to cause the observer to easily feel the vehicle's approach to the intersection Cc.‘ of Ogisu.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi, Kentley and Kerfs to incorporate being able to display to a user the intended path of the ADV of Ogisu. Given the advantage of allowing a user to 
Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu do not disclose expressly a distance between the object and a curb of the lane.
Park discloses a distance between the object and a curb of the lane. (Park, 0065; ‘For example, the sensor information may include information on a distance to the other vehicle 510 and may include information on distances to a driving blocking object on a road and to a median strip, a curb, street trees, etc. corresponding to indirect road signs.’ of Park.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu to incorporate being able to monitor the distance between the ADV and the edge of a road of Park. Given the advantage of allowing the system to determine when and how much of an adjustment is needed for the ADV to stay within the lane, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Mudalige, Totolos and Saptharishi do not disclose expressly wherein the extracted features of each trajectory point comprise a set of trajectory related attributes, and wherein the trajectory related attributes comprise: a lane identifier (ID) identifying a lane in which the object is traveling.
Kentley, 0066; ‘Examples of an object type may include but are not limited to a pedestrian object type having a static object track (e.g., the pedestrian is not in motion), an automobile object type having a dynamic object track (e.g., the automobile is in motion) and an infrastructure object type having a static object track (e.g., a traffic sign, a lane marker, a fire hydrant), etc., just to name a few. The stage 210 may output the data representing object type 217.’ of Kentley.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi and Kentley before him before the effective filing date of the claimed invention, to modify Mudalige, Saptharishi and Totolos to incorporate having a prediction method with physical data inputs with distance and time outputs, additional detail concerning traffic lanes, having real time optional functionality, of Kentley. Given the advantage of obtaining results which have prediction, distance in a real world setting, time and the ability to have results in real time for collision avoidance , one having ordinary skill in the art would have been motivated to make this obvious modification. 
Mudalige, Totolos, Saptharishi, Kentley and Kerfs do not disclose expressly an indication of whether the lane is turning left or turning right.
Ogisu discloses an indication of whether the lane is turning left or turning right. (Ogisu, 0162, fig 23; As illustrated in FIG. 23, when the guidance display parts P52 and P63 indicate right turn at the intersection Cc, as the vehicle approaches the intersection Cc, the guidance display part P63 of the sub-image P6 is gradually hidden from the end 
Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu do not disclose expressly a distance between the object and a curb of the lane.
Park discloses a distance between the object and a curb of the lane. (Park, 0065; ‘For example, the sensor information may include information on a distance to the other vehicle 510 and may include information on distances to a driving blocking object on a road and to a median strip, a curb, street trees, etc. corresponding to indirect road signs.’ of Park.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu to incorporate being able to monitor the distance between the ADV and the edge of a road of Park. Given the advantage of allowing the system to determine when and how much of an adjustment is needed for the ADV to stay within the lane, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park as applied to claims 5, 12 and 19  above, and further in view of Isaji. (U. S. Patent Publication 20130080019, referred to as Isaji)

Claim 6
Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu do not disclose expressly…. a distance between the object and a reference line of the lane.
Park discloses…. a distance between the object and a reference line of the lane. (Park, 0065; ‘For example, the sensor information may include information on a distance to the other vehicle 510 and may include information on distances to a driving blocking object on a road and to a median strip, a curb, street trees, etc. corresponding to indirect road signs.’ of Park.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu to incorporate being able to monitor the distance between the ADV and the edge of a road of Park. Given the advantage of allowing the system to determine when and how much of an adjustment is needed for the ADV to stay within the lane, one having ordinary skill in the art would have been motivated to make this obvious modification.

Isaji discloses a difference between a heading direction of the object and a lane direction of the lane. (Isaji 0085; ‘The road boundary distance Do is the distance between the own vehicle and the road boundary of the curve way located on the extension of the direction of movement of the own vehicle.’ of Isaji.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu, Park and Isaji before him before the effective filing date of the claimed invention, to modify of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park to incorporate Using the value of a difference of point as an adjustment variable of Isaji. Given the advantage of allowing the system to close in the solution without over compensation the optimum value, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu do not disclose expressly wherein the trajectory related attributes further comprise:…. a distance between the object and a reference line of the lane. 
Park discloses wherein the trajectory related attributes further comprise:…. a distance between the object and a reference line of the lane. (Park, 0065; ‘For example, the sensor information may include information on a distance to the other vehicle 510 and may include information on distances to a driving blocking object on a road and to a 
Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park do not disclose expressly a difference between a heading direction of the object and a lane direction of the lane.
Isaji discloses a difference between a heading direction of the object and a lane direction of the lane. (Isaji 0085; ‘The road boundary distance Do is the distance between the own vehicle and the road boundary of the curve way located on the extension of the direction of movement of the own vehicle.’ of Isaji.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu, Park and Isaji before him before the effective filing date of the claimed invention, to modify of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park to incorporate Using the value of a difference of point as an adjustment variable of Isaji. Given the advantage of allowing the system to close in the solution without over compensation the optimum value, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20
Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu do not disclose expressly wherein the trajectory related attributes further comprise:…. a distance between the object and a reference line of the lane. 
Park discloses wherein the trajectory related attributes further comprise:…. a distance between the object and a reference line of the lane. (Park, 0065; ‘For example, the sensor information may include information on a distance to the other vehicle 510 and may include information on distances to a driving blocking object on a road and to a median strip, a curb, street trees, etc. corresponding to indirect road signs.’ of Park.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park before him before the effective filing date of the claimed invention, to modify Mudalige, Totolos, Saptharishi, Kentley, Kerfs and Ogisu to incorporate being able to monitor the distance between the ADV and the edge of a road of Park. Given the advantage of allowing the system to determine when and how much of an adjustment is needed for the ADV to stay within the lane, one having ordinary skill in the art would have been motivated to make this obvious modification.
Mudalige, Totolos, Saptharishi, Kentley, Kerfs, Ogisu and Park do not disclose expressly a difference between a heading direction of the object and a lane direction of the lane.
Isaji discloses a difference between a heading direction of the object and a lane direction of the lane. (Isaji 0085; ‘The road boundary distance Do is the distance .

Response to Arguments
3.	Applicant’s arguments filed on 1/13/2022 for claims 1-21 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Scheib does not cure the deficiencies of Mudalige. Scheib, in contrast, is directed to the MDL-based clustering for application dependency mapping. More specifically, Scheib describes that approaches for clustering include hierarchical clustering (e.g., agglomerative and divisive methods), density-based clustering (e.g., EM or DBSCAN), model based clustering (e.g., decision trees or neural networks), grid-based clustering (e.g., fuzzy or evolutionary methods), among other categories.” (paragraph [0091]). Scheib fails to teach or suggest “for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory by the ADV, extracting a plurality of features including physical attributes of the object and trajectory related attributes of the object from the selected trajectory points of the predicted trajectory; evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory, by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the predicted trajectory of the object and a prior actual trajectory of the object modeled by the DNN model, wherein the DNN model and the prediction evaluator are both distinct from 

Examiner’s answer:
In light of the extensive amendments, the examiner cites the reference Totolos to replace Scheib and the applicant’s arguments are moot. 

5.	Applicant’s argument:
Furthermore, even if all of the references cited above were combined, such a combination would still lack “for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory by the ADV, extracting a plurality of features including physical attributes of the object and trajectory related attributes of the object from the selected trajectory points of the predicted trajectory; evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory, by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the predicted trajectory of the object and a prior actual trajectory of the object modeled by the DNN model, wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV; and determining an accuracy of the prediction method based on the similarity score,” as recited in amended claim 1.

Examiner’s answer:
Both Mudalige and Totolos are associated with autonomous vehicles along with all the references used for the dependent claims.

6.	Claims 1-21 are rejected.
	
Conclusion – Final
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:

	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121